number release date id office uilc cca_2012041608524437 ---------- from ------------------- sent monday date am to ------------------ cc ----------- subject re retroactive statement the designation of a member-manager as tmp on the partnership return is valid under the regulations thus the designation of ----------should be valid it is unclear to me if you think there is any doubt as to this designation it is irrelevant who the tmp is of ---------- any documents that ---------- signs would have to be signed by its current manager under state law rather than by its own tmp the tmp of a state law entity has no power as tmp to sign any document for the state law entity so a current officer of --------- must sign retroactively is not an issue since it does not matter who used to be an officer of the tmp the tmp is a creature of statute whose powers are defined by statute while a tmp has certain powers vis a vis the partners of the tefra partnership such as extending their period for assessment he generally has no power under the tmp statutory provisions to sign any document for the tefra entity itself
